              Case 2:21-cv-00188-MTL Document 1 Filed 02/02/21 Page 1 of 8




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Suite 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7   Attorneys for Plaintiff
 8
                          UNITED STATES DISTRICT COURT
 9                            DISTRICT OF ARIZONA
10
     Richard Winters, Jr., individually and )        Case No.
11   on behalf of all others similarly situated, )
12                                               )   CLASS ACTION
     Plaintiff,                                  )
13
                                                 )   COMPLAINT FOR VIOLATIONS
14          vs.                                  )   OF:
15                                               )
     Fusion Power LLC,                           )      1.      NEGLIGENT VIOLATIONS
16                                               )              OF THE TELEPHONE
17   Defendant.                                  )              CONSUMER PROTECTION
                                                 )              ACT [47 U.S.C. §227(b)]
18
                                                 )      2.      WILLFUL VIOLATIONS
19                                               )              OF THE TELEPHONE
20
                                                 )              CONSUMER PROTECTION
                                                 )              ACT [47 U.S.C. §227(b)]
21                                               )
22                                               )   DEMAND FOR JURY TRIAL
                                                 )
23                                               )
24                                               )
25
26         Plaintiff, Richard Winters Jr. (“Plaintiff”), individually and on behalf of all
27   others similarly situated, alleges the following upon information and belief based
28   upon personal knowledge:


                                  CLASS ACTION COMPLAINT
                                                 1
                Case 2:21-cv-00188-MTL Document 1 Filed 02/02/21 Page 2 of 8




 1                                NATURE OF THE CASE
 2         1.      Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of Fusion Power LLC (“Defendant”),
 5   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 6   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 7   U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
 8   Plaintiff’s privacy.
 9                               JURISDICTION & VENUE
10         2.      Jurisdiction is proper because there exists a federal question based on
11   the fact that Plaintiff’s claims arise from the Telephone Consumer Protection Act,
12   47. U.S.C. § 227, et seq. (“TCPA”), a federal statute.
13         3.      Venue is proper in the United States District Court for the District of
14   Arizona pursuant to 28 U.S.C. § 1391(b)(2) because a substantial portion, if not
15   all, of the events giving rise to Plaintiff’s claims occurred in this District.
16                                         PARTIES
17         4.      Plaintiff is a natural person residing in Mesa, Arizona and is a
18   “person” as defined by 47 U.S.C. § 153 (39).
19         5.      Defendant is a company engaged in the solar energy industry and is a
20   “person” as defined by 47 U.S.C. § 153 (39).
21         6.      Plaintiff is informed and believes that at all relevant times, each and
22   every Defendant was acting as an agent and/or employee of each of the other
23   Defendants and was acting within the course and scope of said agency and/or
24   employment with the full knowledge and consent of each of the other Defendants.
25   Plaintiff is informed and believes that each of the acts and/or omissions
26   complained of herein was made known to, and ratified by, each of the other
27   Defendants.
28



                                  CLASS ACTION COMPLAINT
                                                 2
                Case 2:21-cv-00188-MTL Document 1 Filed 02/02/21 Page 3 of 8




 1                               FACTUAL ALLEGATIONS
 2         7.      Beginning in or around November 2020, Defendant contacted
 3   Plaintiff on Plaintiff’s cellular telephone number ending in -6678, in an attempt to
 4   solicit Plaintiff to purchase Defendant’s products and services.
 5         8.      When Plaintiff answered Defendant’s call, Plaintiff heard an
 6   artificial or prerecorded voice message asking him to press one if he was
 7   interested in Defendant’s solar energy products and services.
 8         9.      Defendant used an “automatic telephone dialing system,” as defined
 9   by 47 U.S.C. § 227(a)(1), and an artificial or prerecorded voice to place said calls.
10         10.     Defendant contacted or attempted to contact Plaintiff from telephone
11   number (480) 955-2913, confirmed to be Defendant’s number.
12         11.     Defendant’s calls constituted calls that were not for emergency
13   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
14         12.     Defendant’s calls were placed to a telephone number assigned to a
15   cellular telephone service for which Plaintiff incurs a charge for incoming calls
16   pursuant to 47 U.S.C. § 227(b)(1).
17         13.     During all relevant times, Defendant did not possess Plaintiff’s
18   “prior express consent” to receive calls using an automatic telephone dialing
19   system or an artificial or prerecorded voice on his cellular telephone pursuant to
20   47 U.S.C. § 227(b)(1)(A).
21                                CLASS ALLEGATIONS
22         14.     Plaintiff brings this action individually and on behalf of all others
23   similarly situated, as a member the proposed class (hereafter “The Class”) defined
24   as follows:
25
                   All persons within the United States who received any
26                 solicitation/telemarketing   telephone    calls   from
27                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
28
                   system or an artificial or prerecorded voice, and such


                                 CLASS ACTION COMPLAINT
                                               3
              Case 2:21-cv-00188-MTL Document 1 Filed 02/02/21 Page 4 of 8




 1                person had not previously consented to receiving such
                  calls or had revoked any such consent, within the four
 2                years prior to the filing of this Complaint through to the
 3                date of class certification.
 4
           15.    Plaintiff represents, and is a member of, The Class, consisting of all
 5
     persons within the United States who received any telephone calls from
 6
     Defendant to said person’s cellular telephone made through the use of any
 7
     automatic telephone dialing system or an artificial or prerecorded voice and such
 8
     person had not previously consented to receiving such calls or had revoked any
 9
     such consent, within the four years prior to the filing of this Complaint.
10
           16.    Defendant, including its employees and agents, are excluded from
11
     The Class. Plaintiff does not know the number of members in The Class, but
12
     believes the Class members number in the thousands, if not more. Thus, this
13
     matter should be certified as a Class Action to assist in the expeditious litigation
14
     of the matter.
15
           17.    The Class is so numerous that the individual joinder of all of its
16
     members is impractical. While the exact number and identities of The Class
17
     members are unknown to Plaintiff at this time and can only be ascertained
18
     through appropriate discovery, Plaintiff is informed and believes and thereon
19
     alleges that The Class includes thousands of members. Plaintiff alleges that The
20
     Class members may be ascertained by the records maintained by Defendant.
21
           18.    Plaintiff and members of The Class were harmed by the acts of
22
     Defendant in at least the following ways: Defendant illegally contacted Plaintiff
23
     and The Class members via their cellular telephones thereby causing Plaintiff and
24
     The Class members to incur certain charges or reduced telephone time for which
25
     Plaintiff and The Class members had previously paid by having to retrieve or
26
     administer messages left by Defendant during those illegal calls, and invading the
27
     privacy of said Plaintiff and The Class members.
28



                                CLASS ACTION COMPLAINT
                                               4
              Case 2:21-cv-00188-MTL Document 1 Filed 02/02/21 Page 5 of 8




 1         19.    Common questions of fact and law exist as to all members of The
 2   Class which predominate over any questions affecting only individual members
 3   of The Class. These common legal and factual questions, which do not vary
 4   among The Class members, and which may be determined without reference to
 5   the individual circumstances of any Class members, include, but are not limited
 6   to, the following:
 7                a.      Whether, within the four years prior to the filing of this
 8                        Complaint, Defendant made any telemarketing/solicitation call
 9                        (other than a call made for emergency purposes or made with
10                        the prior express consent of the called party) to a Class
11                        member using any automatic telephone dialing system or any
12                        artificial or prerecorded voice to any telephone number
13                        assigned to a cellular telephone service;
14                b.      Whether Plaintiff and the Class members were damaged
15                        thereby, and the extent of damages for such violation; and
16                c.      Whether Defendant should be enjoined from engaging in such
17                        conduct in the future.
18         20.    As a person that received a telemarketing/solicitation call from
19   Defendant using an automatic telephone dialing system or an artificial or
20   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
21   claims that are typical of The Class.
22         21.    Plaintiff will fairly and adequately protect the interests of the
23   members of The Class.         Plaintiff has retained attorneys experienced in the
24   prosecution of class actions.
25         22.    A class action is superior to other available methods of fair and
26   efficient adjudication of this controversy, since individual litigation of the claims
27   of all Class members is impracticable. Even if every Class member could afford
28   individual litigation, the court system could not. It would be unduly burdensome


                                 CLASS ACTION COMPLAINT
                                                   5
              Case 2:21-cv-00188-MTL Document 1 Filed 02/02/21 Page 6 of 8




 1   to the courts in which individual litigation of numerous issues would proceed.
 2   Individualized litigation would also present the potential for varying, inconsistent,
 3   or contradictory judgments and would magnify the delay and expense to all
 4   parties and to the court system resulting from multiple trials of the same complex
 5   factual issues. By contrast, the conduct of this action as a class action presents
 6   fewer management difficulties, conserves the resources of the parties and of the
 7   court system, and protects the rights of each Class member.
 8         23.    The prosecution of separate actions by individual Class members
 9   would create a risk of adjudications with respect to them that would, as a practical
10   matter, be dispositive of the interests of the other Class members not parties to
11   such adjudications or that would substantially impair or impede the ability of such
12   non-party Class members to protect their interests.
13         24.    Defendants have acted or refused to act in respects generally
14   applicable to The Class, thereby making appropriate final and injunctive relief
15   with regard to the members of the Class as a whole.
16                             FIRST CAUSE OF ACTION
17          Negligent Violations of the Telephone Consumer Protection Act
18                                   47 U.S.C. § 227(b)
19         25.    Plaintiff repeats and incorporates by reference into this cause of
20   action the allegations set forth above at Paragraphs 1-24.
21         26.    The foregoing acts and omissions of Defendant constitute numerous
22   and multiple negligent violations of the TCPA, including but not limited to each
23   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
24   particular 47 U.S.C. § 227(b)(1)(A).
25         27.    As a result of Defendant’s negligent violations of 47 U.S.C. §
26   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
27   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
28   227(b)(3)(B).


                                CLASS ACTION COMPLAINT
                                               6
              Case 2:21-cv-00188-MTL Document 1 Filed 02/02/21 Page 7 of 8




 1         28.    Plaintiff and the Class members are also entitled to and seek
 2   injunctive relief prohibiting such conduct in the future.
 3                           SECOND CAUSE OF ACTION
 4                      Knowing and/or Willful Violations of the
 5                         Telephone Consumer Protection Act
 6                                   47 U.S.C. § 227(b)
 7         29.    Plaintiff repeats and incorporates by reference into this cause of
 8   action the allegations set forth above at Paragraphs 1-24.
 9         30.    The foregoing acts and omissions of Defendant constitute numerous
10   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
12   and in particular 47 U.S.C. § 227(b)(1)(A).
13         31.    As a result of Defendant’s knowing and/or willful violations of 47
14   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of
15   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
16   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17         32.    Plaintiff and the Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                                PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
21                             FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                   47 U.S.C. § 227(b)
24               • As a result of Defendant’s negligent violations of 47 U.S.C. §
25                227(b)(1), Plaintiff and the Class members are entitled to and
26                request $500 in statutory damages, for each and every violation,
27                pursuant to 47 U.S.C. § 227(b)(3)(B).
28               • Any and all other relief that the Court deems just and proper.


                                 CLASS ACTION COMPLAINT
                                               7
              Case 2:21-cv-00188-MTL Document 1 Filed 02/02/21 Page 8 of 8




 1                           SECOND CAUSE OF ACTION
 2                      Knowing and/or Willful Violations of the
 3                         Telephone Consumer Protection Act
 4                                   47 U.S.C. § 227(b)
 5               • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. § 227(b)(1), Plaintiff and the Class members are entitled to
 7                and request treble damages, as provided by statute, up to $1,500, for
 8                each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and
 9                47 U.S.C. § 227(b)(3)(C).
10               • Any and all other relief that the Court deems just and proper.
11         33.    Pursuant to the Seventh Amendment to the Constitution of the
12   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
13
           Respectfully Submitted this 2nd Day of February, 2021.
14
15                                    KAZEROUNI LAW GROUP
16                                    By:    /s/ Ryan L. McBride
17                                           Ryan L. McBride, Esq.
                                             Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               8
